Case: 17-60450      Document: 00514493703         Page: 1    Date Filed: 05/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                            May 31, 2018
                                      No. 17-60450
                                                                           Lyle W. Cayce
                                                                                Clerk
AUTO PARTS MANUFACTURING MISSISSIPPI, INCORPORATED,

                                                 Plaintiff – Appellee
v.

KOHN LAW GROUP, INCORPORATED,

                                                 Defendant – Appellant




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:11-CV-251


Before HIGGINBOTHAM, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       In this case, Kohn Law Group, Inc. (“Kohn Law”) challenges the district
court’s determination that it violated an injunction against pursuing actions
related to an interpleader fund and the district court’s subsequent decision to
impose civil sanctions on that basis.
       A finding for civil contempt for the violation of an injunction requires the
contemnor to have violated “a definite and specific order of the court requiring
him to perform or refrain from performing a particular act or acts with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-60450        Document: 00514493703          Page: 2     Date Filed: 05/31/2018



                                        No. 17-60450
knowledge of the court’s order.” 1 We review a district court’s decision to impose
civil contempt on that basis for abuse of discretion. 2 The district court’s finding
that the contemnor violated an order must be supported by “clear and
convincing evidence,” 3 but we accept particular factual determinations as true
unless they are clearly erroneous. 4
       The district court did not abuse its discretion in sanctioning Kohn Law.
We conclude that Kohn Law violated the district court’s injunction, and that
injunction was sufficiently clear under our precedent to sustain the civil
sanctions; 5 even if the district court’s injunction did not “expressly prohibit[]” 6
Kohn Law’s conduct, though we think it did, we also reject the assertion that
this would work a constitutional harm. 7 Kohn Law’s other arguments against
the imposition of civil sanctions are similarly lacking in merit.
       We affirm the district court’s imposition of civil sanctions.




       1 Travelhost, Inc. v. Blandford, 68 F.3d 958, 961 (5th Cir. 1995) (quoting SEC v. First
Fin. Grp. of Tex., Inc., 659 F.2d 660, 669 (5th Cir. 1981)).
       2 See Hornbeck Offshore Servs., LLC v. Salazar, 713 F.3d 787, 792 (5th Cir. 2013).
       3 Id.
       4 See id.
       5 See, e.g., Am. Airlines, Inc. v. Allied Pilots Ass’n, 228 F.3d 574, 578 (5th Cir. 2000).
       6 Hornbeck, 713 F.3d at 792.
       7 See Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 143 (2d Cir. 2014) (describing a

“salutary rule” deployed in Second Circuit that any ambiguity in orders forming the basis of
contempt must “redound to the benefit of the person charged with contempt”).
                                               2